Citation Nr: 1143440	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-15 928	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction (previously characterized as impotence).

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an initial rating greater than 20 percent for a liver disability, to include hepatitis C and cirrhosis with portal hypertension (previously characterized as liver problems/hepatitis C/cirrhosis with portal hypertension).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976 in the U.S. Army and from March 1978 to March 1995 in the U.S. Marine Corps.  He also had service in the U.S. Army Reserve from September 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In November 2005, the Veteran notified VA that he lived within the jurisdiction of the RO in Reno, Nevada.  That facility retains jurisdiction.  A Travel Board hearing was held at the RO in Reno, Nevada, in May 2007 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In October 2007, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

The issues of entitlement to service connection for a disability manifested by chronic fatigue and migraine headaches, to include as due to an undiagnosed illness, entitlement to service connection for osteoarthritis in multiple joints, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board previously referred the Veteran's service connection claims for a disability manifested by chronic fatigue and migraine headaches, to include as due to an undiagnosed illness, and for osteoarthritis in multiple joints in October 2007.  The Veteran filed his TDIU claim in April 2009.  The Veteran also contends that he should be paid as a Veteran with 1 dependent (his wife) and he only is being paid as a single Veteran with no dependents.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for erectile dysfunction, a back disability, and for an acquired psychiatric disability other than PTSD, to include depression, entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to an initial rating greater than 20 percent for a liver disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's current eye problems are not related to active service.

2.  The competent evidence shows that the Veteran does not experience any current disability due to hypertension which could be attributed to active service.



CONCLUSIONS OF LAW

1.  An eye disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Hypertension was not incurred in active service nor may it be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May, July, and December 2004, and in November 2007, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for an eye disability or hypertension.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in the November 2007 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the May, July, and December 2004 letters all were issued prior to the currently appealed rating decision issued in May 2005; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In December 2008, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records from his period of service in the U.S. Marine Corps between from March 1978 to March 1995 were not available at that facility.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  A review of the claims file shows, however, that the Veteran's available service treatment records from his U.S. Marine Corps service have been obtained.  It appears instead that the Veteran's service treatment records from his period of active service in the U.S. Army have not been located.  A review of the Veteran's lay assertions and Board hearing testimony shows that he has asserted that he incurred both an eye disability and hypertension during his active service with the U.S. Marine Corps and not while on active service in the U.S. Army.  Thus, the Board finds that it is reasonably certain that all efforts to obtain the Veteran's available service treatment records have been exhausted and further efforts to attempt to obtain them would be futile.

The Veteran also has been provided with VA examinations in 2010 and in 2011 which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred an eye disability and hypertension during active service in the U.S. Marine Corps.  He also contends that he continued to experience these disabilities since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an eye disability.  The Veteran's available service treatment records show that, although he was treated on several occasions for eye problems, all of these problems were resolved with in-service treatment.  For example, at his enlistment physical examination when he entered on to active service with the U.S. Marine Corps in March 1978, the Veteran denied all relevant medical history and clinical evaluation was normal.  

In August 1979, the Veteran complained of a stinging/burning sensation and some redness in the left eye.  Objective examination showed moderately irritated conjunctivae in both eyes.  The assessment was viral conjunctivitis.  

On periodic physical examination in April 1980, the Veteran denied all relevant medical history.  Clinical evaluation was normal.  

In April 1981, the Veteran complained of a burning sensation in the right eye for the previous 3 days.  Objective examination of the right eye showed no abrasion or foreign body, a point of edema at the 3 o'clock position, and general erythema.  The Veteran's visual acuity was 20/20.  The assessment was mild bilateral conjunctivitis.

On periodic physical examination in February 1984, clinical evaluation was normal.  

In April 1985, the Veteran complained of redness, itching, excessive lacrimation, swelling of the eyelids, and photophobia for the previous 48 hours.  A history of conjunctivitis was noted.  Objective examination showed redness to the left orbital and redness and swelling to the left upper and lower eyelids, lacrimation and redness of the sclera, 20/20 visual acuity, pupils equal, round, and reactive to light and accommodation, and no signs of a foreign body or abrasion.  The assessment was rule-out conjunctivitis of the left eye.

On periodic physical examination in June 1987, clinical evaluation was unchanged.  

The Veteran denied all relevant medical history on a medical history report form completed in September 1991 and included in his service treatment records.  

On periodic physical examination in November 1993, clinical evaluation was normal.  

At his separation physical examination in December 1994, the Veteran denied all relevant in-service medical history and clinical evaluation was normal.

The post-service evidence also does not support granting the Veteran's claim of service connection for an eye disability.  A review of a "Summary of Care" from the U.S. Naval Hospital in Guam (where the Veteran obtained much of his post-service medical care) ("USNH Guam") shows that, as of August 1998, no eye disability was included on a list of the Veteran's "Significant Health Problems."  On outpatient treatment at USNH Guam in August 2003, the Veteran complained of blurred vision on prolonged driving.  Objective examination showed quite anterior chambers bilaterally, clear lenses bilaterally, and visual acuity within normal limits bilaterally.  The assessment included dry eyes.

A review of the Veteran's SSA records, which were date-stamped as received by VA in October 2005, shows that he was awarded SSA disability benefits for chronic liver disease and cirrhosis and other and unspecified arthropathies.  These records also consist of duplicate copies of his treatment records from USNH Guam and his VA outpatient treatment records and examination reports.

The Veteran testified at his May 2007 Board hearing that he had been treated for conjunctivitis in service but had not been treated for this problem since his service separation.  See Board hearing transcript dated May 9, 2007, at pp. 27.  He also testified that none of his post-service treating physicians had related any eye disability to active service or any incident of service.  Id., at pp. 27-8.

On VA outpatient treatment in February 2008, the Veteran complained of blurry vision.  He denied all relevant ocular history.  Physical examination showed pupils equal, round, and reactive to light and accommodation, corrected visual acuity of 20/20 bilaterally, unremarkable lids and lashes bilaterally, wide and quiet conjunctiva bilaterally, clear corneas bilaterally, deep and quiet anterior chambers bilaterally, and clear vitreous fluid bilaterally.  The Veteran's intraocular pressure was 16 mmHg in each eye.  No diabetic retinopathy was present.  The assessment included refractive error with presbyopia in both eyes.

On VA examination in December 2010, the Veteran complained of difficulty reading and blurry vision in distance and up close even wearing glasses.  The Veteran's visual acuity was 20/25-2 in the right eye and 20/25-2 in the left eye.  Physical examination showed full extraocular movements bilaterally, full visual fields to confrontation bilaterally, pupils equal, round, and reactive to light and accommodation, chalasis, thickened uneven margins and capped glands in the lenses and lids, and trace injection in the corneas and sclera.  The Veteran's intraocular pressure was 17 mmHg in the right eye and 16 mmHg in the left eye.  The Veteran refused dilation because he said that his pupils had been dilated 6 months earlier although the VA examiner noted that there was no record of this dilation.  This examiner also stated that she was unable to determine the presence of diabetic retinopathy because the Veteran declined a dilated fundus exam.  The assessment was presbyopia/compound hyperopic astigma in the right eye/hyperopia in the left eye.  

On VA outpatient treatment in February 2011, the Veteran complained of worsening redness in the left eye which was "growing toward pupil" and itching.  He also reported feeling more light sensitive than usual in the left eye but denied any left eye pain.  The Veteran's visual acuity was 20/25-1+1 in the right eye and 20/25-2+2 in the left eye.  Physical examination showed full extraocular movements bilaterally, full visual fields to confrontation bilaterally, pupils equal, round, and reactive to light and accommodation, thickened and uneven margins with capped glands in the lenses and eyelids, numbness and tingling in the corneas bilaterally, a temporal bulbar injection in the left eye that was superficial and deep, and deep vessel engorgement bilaterally.  The Veteran's intraocular pressure was 17 mmHg in the right eye and 15 mmHg in the left eye.  The Veteran tolerated light "okay" on dilated fundus exam.  Vitreous fluid was clear bilaterally.  The assessment included pingueculitis in the left eye, nuclear sclerosis/cortical cataract of both eyes slightly affecting visual acuity, and choroidal nevus in the left eye.

In an April 2011 addendum to the December 2010 VA examination, the VA examiner who saw the Veteran in December 2010 stated that she had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  She noted that the Veteran had claimed service connection for an "eye condition" but could not be more specific as to what eye condition he experienced during active service, what part of the eye had been affected by this alleged in-service problem, what treatment he had received, or when this problem had occurred.  The VA examiner noted that there were only a handful of records in the claims file which referred to the Veteran's eyes in his service treatment records (as discussed above).  This examiner stated that the Veteran's vision was reduced slightly due to a cataract which was age-related and not documented in his service treatment records.  This examiner also stated that diabetic retinopathy had not been found on any prior eye exam since the Veteran had been diagnosed as having diabetes mellitus.  This examiner found that the lack of an eye disability noted on VA outpatient treatment in February 2011 was supported by a review of prior service treatment records which showed no eye disability during active service.  This examiner finally concluded that the Veteran had good vision with glasses and was able to be employed and to participate in daily activities.

The Board acknowledges the Veteran's lay assertions and Board hearing testimony that his eye disability is related to active service.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran was treated for conjunctivitis on several occasions during active service, his eye complaints were resolved with in-service treatment.  His eyes were normal clinically at his December 1994 separation physical examination.  It appears, that following his service separation in March 1995, the Veteran first was treated for an eye disability in August 2003, or more than 8 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran testified before the Board in May 2007 that none of his post-service VA treating physicians had related an eye disability to active service.  See Board hearing transcript dated May 9, 2007, at pp. 27-8.  The competent post-service evidence (in this case, the Veteran's VA outpatient treatment records and examination reports) supports the Veteran's testimony that no eye disability has been related to active service by any of his post-service treating physicians.  The VA examiner concluded in April 2011 after examining the Veteran in December 2010 and reviewing his claims file in April 2011 that the Veteran did not experience an eye disability which was related to active service.  She noted that the Veteran could not provide any specifics about his alleged in-service eye disability, to include what he experienced in service, where in the eye his in-service disability occurred, what in-service treatment he had received, or when his eye problem had occurred.  This persuasively suggests that the Veteran did not experience an eye disability during active service.  The VA examiner also acknowledged in April 2011 that the Veteran had been diagnosed as having an age-related cataract and slightly reduced vision but neither of these current eye problems was related to active service because there was no evidence of any eye disability in the Veteran's available service treatment records.  This examiner also found support for her negative nexus opinion in the Veteran's recent VA outpatient treatment visit in February 2011 which did not show a diagnosis of an eye disability although the Veteran's age-related cataracts were noted at this visit.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates an eye disability to active service or any incident of service.  Accordingly, the Board finds that service connection for an eye disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The Veteran has asserted that he was diagnosed as having hypertension during active service.  Despite the Veteran's assertions and Board hearing testimony to the contrary, his service treatment records show no complaints or diagnosis of hypertension at any time during his 17 years of active service in the U.S. Marine Corps.  These records show instead that, at his enlistment physical examination in March 1978, the Veteran's blood pressure was 120/60.  On periodic physical examination in April 1980, his blood pressure was 108/58.  On periodic physical examination in February 1984, the Veteran's blood pressure was 120/68 (or within normal limits).  On periodic physical examination in June 1987, his blood pressure was 118/78 (or within normal limits).  On periodic physical examination in November 1993, the Veteran reported a history of high or low blood pressure.  The in-service examiner noted that the Veteran reported being told that he had hypertension but no medications were required to treat this problem.  The Veteran's blood pressure was 108/70.  At his separation physical examination in December 1994, the Veteran denied all relevant in-service medical history and his blood pressure was 102/62.  The Board finds that the competent evidence does not show that the Veteran experienced hypertension during active service or within the first post-service year (i.e., by March 1996) such that service connection is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The post-service evidence also does not support granting the Veteran's claim of service connection for hypertension on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  It appears that, following his service separation in March 1995, the Veteran first was treated for hypertension on VA outpatient treatment in November 2004, or more than 9 years later.  See Maxson, 230 F.3d at 1333.  At that time, no relevant complaints were noted.  The assessment included high normal blood pressure.  The Veteran was counseled about hypertension and complications.

The Veteran reported to the emergency room (ER) at Naval Medical Center, San Diego, California ("NMC San Diego"), on September 14, 2006, complaining of chest pain.  The Veteran stated that, the night before his ER visit, he had travelled by car from Las Vegas to San Diego to visit his daughter and felt fine until he experienced a sharp pain on his right chest while sleeping on the couch.  He also felt that his heart was "beating abnormally hard in his chest" and rated his pain as 7/10 on a pain scale (with 10/10 being the worst pain).  He also experienced some shortness of breath and cold sweats with his pain.  His pain had subsided completely by the time he arrived to the ER.  His echocardiogram (EKG) was normal.  It was noted that he was not taking any anti-hypertensive medications as an outpatient.  The discharge diagnoses included hypertension.

The Veteran was hospitalized for several days at NMC San Diego between September 22-25, 2006.  The reason for admission was rhabdomyolysis.  He complained of muscle cramps in his leg and chest pain on admission.  A recent cardiac workup had been negative.  A history of hypertension was noted.  The Veteran's blood pressure at discharge was 117/61.  It was noted that the Veteran's hypertension was well controlled on this hospitalization and had been "stable to date."  The assessment included hypertension.

The Veteran testified at his May 2007 Board hearing that he first had been treated for hypertension in approximately 2001, several years after his service separation.  See Board hearing transcript dated May 9, 2007, at pp. 42.  He also was not certain when he had been diagnosed as having hypertension although he stated that he might have been diagnosed as having hypertension in 2003.  Id., at pp. 43-4.  

On VA examination in March 2011, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that, although the Veteran reported a history of hypertension during active service, there were no service treatment records to support this assertion.  The Veteran also reported that he first had been diagnosed as having hypertension and being prescribed anti-hypertensive medications to treat this disability in 2001 at USNH Guam.  The VA examiner stated that there were no records that the Veteran had been diagnosed as having hypertension or prescribed anti-hypertensive medications despite an extensive review of the claims file.  This examiner noted that the Veteran had elevated blood pressures (with systolic blood pressure greater than 140 or diastolic blood pressure greater than 90) but no blood pressure reading were within the guidelines of systolic blood pressure greater than 160 or diastolic blood pressure greater than 100 or requiring continuous anti-hypertensive therapy.  The Veteran's blood pressure was 113/90, 118/58, and 121/65.  Subsequent blood pressure readings taken over 2 days were 125/74, 124/94, and 118/66 and 118/64, 131/86, and 106/57.  Physical examination showed a regular heart rate and rhythm without murmur, rub, or gallop, intact pedal pulses bilaterally, and no arteriosclerotic complications of hypertension.  An exercise treadmill test taken in October 2003 had been normal.  An echocardiogram (EKG) taken in February 2011 had shown normal sinus rhythm.  The VA examiner opined that the Veteran was not as least as likely as not to have hypertension as defined as diastolic blood pressure greater than 100 or systolic blood pressure greater than 160 or requiring continuous anti-hypertensive therapy.  This examiner noted that a review of the Veteran's claims file did not reveal that any anti-hypertensive medications had been used or any blood pressures were elevated above the ranges necessary for a diagnosis of hypertension.  This examiner also noted that a re-check of the Veteran's blood pressure times 3 on 3 different days only revealed 2 out of 9 diastolic blood pressures that were at 90 and all systolic blood pressures had been less than 160.  This examiner noted further that all of the Veteran's blood pressure readings had been taken while he was not on any anti-hypertensive agents.

The Board acknowledges the Veteran's lay assertions and Board hearing testimony that his claimed hypertension is related to active service.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran's blood pressure has been elevated on several occasions since his service separation, it does not meet the definition of hypertension as diastolic blood pressure greater than 100 or systolic blood pressure greater than 160 or requiring continuous anti-hypertensive therapy (as the VA examiner noted in March 2011).  The Board acknowledges that the Veteran has reported being told that he had hypertension during active service.  There is no support for the Veteran's assertion that he was diagnosed as having hypertension at any time during his 17 years of active service in the U.S. Marine Corps as his service treatment records show only that his blood pressure was elevated during service (as the VA examiner also noted in March 2011).

The Board acknowledges that the Veteran was diagnosed as having hypertension in September 2006 while being treated at NMC San Diego.  At that time, he reported a history of hypertension.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As noted, there is no support in the Veteran's service treatment records for his assertion of in-service complaints of or treatment for hypertension.  It appears that the diagnosis of hypertension made in September 2006 while the Veteran was being treated at NMC San Diego was based, at least in part, on his inaccurately reported medical history.  Accordingly, to the extent that post-service medical evidence from NMC San Diego is based on the Veteran's inaccurately reported medical history of hypertension, the Board finds that such medical evidence is not probative on the issue of whether the Veteran's claimed hypertension is related to active service.  The Board also observes that, when seen initially at NMC San Diego for complaints of chest pain in September 2006, it was noted that the Veteran was not on anti-hypertensive medications as an outpatient at that time.  Based on the VA examiner's subsequent determination in March 2011 that a diagnosis of hypertension requires continuous anti-hypertensive medication, the September 2006 finding that the Veteran was not on any anti-hypertensive medications persuasively suggests that he had not been diagnosed as having or treated for hypertension as of September 2006.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The VA examiner concluded in March 2011 that the Veteran did not experience any current disability due to hypertension which could be attributed to active service.  The Board has considered whether the Veteran experienced hypertension at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the evidence suggests that the Veteran may have been diagnosed as having hypertension in September 2006 following outpatient treatment and a brief hospitalization at NMC San Diego, this evidence does not suggest that the Veteran's claimed hypertension is related to active service.  The more recent evidence (in this case, the Veteran's March 2011 VA examination) also persuasively suggests that the Veteran does not experience any current disability due to hypertension and did not experience any disability due to hypertension at any time since his service separation.  In summary, absent evidence of current hypertension which could be attributed to active service, the Board finds that service connection for hypertension is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of an eye disability and hypertension have been continuous since service.  He asserts that he continued to experience symptoms relating to the eyes (blurred vision) and hypertension (elevated blood pressure and chest pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an eye disability or hypertension after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an eye disability and hypertension since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of an eye disability or hypertension.  Specifically, the service separation examination report reflects that the Veteran was examined and his eyes were found to be clinically normal.  The Veteran's blood pressure also was 102/62 (or slightly below normal).  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an eye disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1995) and initial reported symptoms related to higher than normal blood pressure in November 2004 (an 8-year gap).  It also appears that the Veteran was not diagnosed as having hypertension between his separation from service in 1995 and when he was treated at NMC San Diego in September 2006, or approximately 11 years later.  The Board notes again that the March 2011 VA examiner essentially questioned the validity of the diagnosis of hypertension rendered in September 2006, however.  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including a left knee disability, tinnitus, bilateral hearing loss, and hemorrhoids (1995), and for PTSD and liver problems (2004).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the eyes or hypertension.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disabilities began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.



ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for erectile dysfunction, a back disability, and for an acquired psychiatric disability other than PTSD, to include depression, and his claims for an initial compensable rating for bilateral hearing loss and an initial rating greater than 20 percent for a liver disability, to include hepatitis C and cirrhosis with portal hypertension, can be properly decided.

With respect to the Veteran's claims of service connection for erectile dysfunction and for a back disability, the Board notes that the Veteran has contended that he has experienced both of these disabilities continuously since his service separation.  VA outpatient treatment records obtained and associated with the claims file since the Board's most recent remand in October 2007 show current treatment for both of these disabilities.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  To date, the Veteran has not been provided with a VA examination for either his erectile dysfunction or for his back disability.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examinations to determine the current nature and etiology of his erectile dysfunction and his back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, as noted in the Introduction, this appeal was before the Board most recently in October 2007 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in October 2007 was not accomplished with respect to the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include depression.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its October 2007 remand, the Board directed the RO/AMC to schedule the Veteran for examination to determine the nature and etiology of his depression.  See Board remand dated October 31, 2007, at pp. 6-7.  Unfortunately, although the Veteran was seen on VA examination in February 2011 for PTSD, the VA examiner who conducted this examination was not asked to provide and did not provide the opinion requested in the Board's October 2007 remand concerning the Veteran's depression.  The RO subsequently granted service connection for "PTSD with depression" in an April 2011 rating decision.  Recent private outpatient treatment records dated in October 2010 submitted by the Veteran directly to the RO show that he was treated for depression and PTSD.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the February 2011 VA examiner was not asked to provide and did not provide the requested opinion concerning the contended etiological relationship between the Veteran's acquired psychiatric disability other than PTSD, to include depression, and active service, the Board finds that the February 2011 VA examination is inadequate for VA compensation purposes with respect to this claim.  See also 38 C.F.R. § 4.2.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationship between his acquired psychiatric disability other than PTSD, to include depression, and active service.

With respect to the Veteran's initial compensable rating claim for bilateral hearing loss, the Board notes that the Veteran's most recent VA audiology examination occurred in April 2005.  Unfortunately, the April 2005 VA examiner did not provide detailed information regarding the impact of the Veteran's bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As noted, when VA undertakes to provide a Veteran with an examination, it must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Because the April 2005 VA examination did not include detailed information regarding the functional impact of the Veteran's bilateral hearing loss, the Board finds that this examination is inadequate for VA compensation purposes.  See also 38 C.F.R. § 4.2.  Accordingly, and in light of the time which has elapsed since this examination occurred, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination which addresses the current nature and severity of his service-connected bilateral hearing loss, to include a discussion of the functional impact of this disability.

With respect to the Veteran's higher initial rating claim for a liver disability, to include hepatitis C and cirrhosis with portal hypertension, the Board notes that, in a rating decision dated on April 7, 2011, and issued to the Veteran and his service representative on April 8, 2011, the RO granted the Veteran's claim of service connection for a liver disability, to include hepatitis C and cirrhosis with portal hypertension (which it characterized as liver problems/hepatitis C/cirrhosis with portal hypertension), evaluating it as 20 percent disabling effective April 3, 2004.  The Veteran disagreed with this decision in statements on a VA Form 21-4138 which was dated on April 27, 2011, and date-stamped as received by the Board on May 19, 2011.  It appears that the Veteran's notice of disagreement (NOD) may have been faxed directly to the AMC from the RO.  It is not clear from a review of the claims file whether he actually submitted a copy of his NOD to the RO on the same date that he faxed it to the AMC.  In any event, to date, the RO has not issued a Statement of the Case (SOC) on this issue.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Board finally notes that, although the Disabled American Veterans (DAV) has submitted information and evidence in support of the Veteran's appeal while it has been pending before VA, it is clear from a review of his claims file that his current service representative is Jewish War Veterans of the United States (JWV).  There is an unrevoked VA Form 21-22a in favor of JWV in the claims file; it appears that this VA Form 21-22a was date-stamped as received by the RO on December 5, 2007, and revoked a prior VA Form 21-22a in favor of DAV.  Thus, the RO should not send any information concerning the Veteran's appeal to DAV.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the Veteran and his service representative (Jewish War Veterans of the United States) on the claim for an initial rating greater than 20 percent for a liver disability, to include hepatitis C and cirrhosis with portal hypertension.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This matter should be returned to the Board only if the Veteran perfects a timely appeal.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include range of motion testing (in degrees) of each spinal segment.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran experiences any current disability in the thoracolumbar and/or cervical spine and, if so, whether such disability is at least as likely as not (i.e., a 50 percent or greater probability) related to active service or any incident of service.  The examiner also should state whether ankylosis (favorable or unfavorable) and/or intervertebral disc syndrome is present in either spinal segment, if possible.  If intervertebral disc syndrome is present in either spinal segment, then the examiner should determine the length of any incapacitating episodes experienced by the Veteran, if possible.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, is related to active service or any incident of service.  If possible, the examiner should distinguish between any symptomatology attributable to the Veteran's service-connected PTSD and his depression, if diagnosed.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  This VA examiner must provide detailed information regarding the impact of the Veteran's service-connected bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

6.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative (Jewish War Veterans of the United States).  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


